             Case 1:19-cv-10947-KPF Document 54 Filed 06/26/20 Page 1 of 3

                                                     SIDLEY AUSTIN LLP
                                                     787 SEVENTH AVENUE
                                                     NEW YORK, NY 10019
                                                     +1 212 839 5300
                                                     +1 212 839 5599 FAX
                                                                                                                                +1 212 839 8555
                                                                                                                                EJOYCE@SIDLEY.COM
                                                     AMERICA • ASIA PACIFIC • EUROPE




                                                                              June 26, 2020


Honorable Katherine Polk Failla
United States District Court
                                                                                                                        MEMO ENDORSED
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

        Re:            Dill et al. v. JPMorgan Chase Bank, N.A., Case No: 19-cv-10947 (KPF):
                       Response to Plaintiffs’ June 25, 2020 Letter (Dkt. No. 51)

Dear Judge Failla:

         On behalf of JPMorgan Chase Bank, N.A. (“JPMorgan Chase”), we write in response to
the letter Plaintiffs emailed last night and filed on ECF today in which they unilaterally
attempted to impose a two business day deadline on JPMorgan Chase’s reply brief in support of
its cross-motion to extend the time to respond to Plaintiff Garber’s claims. Plaintiffs’ request
should be denied and JPMorgan Chase should be allotted the usual one-week deadline for its
response.

        Yesterday evening, June 25, 2020, Plaintiffs’ chose to file early a Reply in support of
Plainitffs’ Motion Pursuant to Fed. R. Civ. P. 21 for Leave to Add a Party Plaintiff, which
pursuant to this Court’s order is due on June 29, 2020, combined with a Memorandum of Law in
Opposition to JPMorgan Chase’s Cross-Motion to Set Responsive Pleading Deadline Upon
Disposition of the Pending Motion to Compel Arbitration (Dkt. No. 50), which, pursuant to
Local Rule 6.1(b), would have been due on July 6, 2020. Had Plaintiffs filed their Opposition at
that time, JPMorgan Chase’s reply in support of its cross-motion would be due on July 13, 2020.

        Simultaneously with their early filing, Plaintiffs’ submitted a letter demanding that
JPMorgan Chase’s reply in support of its cross-motion be filed by June 29, 2020 (Dkt. No. 51).
Plaintiffs set forth no grounds for unilaterally imposing an expedited response time on JPMorgan
Chase, and there are none. Plaintiffs’ request should be rejected.

         Besides failing to set forth a reason to require an expedited reply by JPMorgan Chase,
Plaintiffs’ request is inappropriate for multiple reasons. First, Plaintiffs’ suggestion that
requiring such an expedited reply of JPMorgan Chase puts the parties on equal footing (see Ltr.
at 1) is wrong mathematically. Plaintiffs’ counsel filed their reply three full business days after
JPMorgan Chase filed its opposition according to the Court’s scheduling order. But demanding

       Sidley Austin (NY) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships.
          Case 1:19-cv-10947-KPF Document 54 Filed 06/26/20 Page 2 of 3




Page 2

that JPMorgan Chase file its reply on Monday, June 29 to an opposition filed hours after the
close of business on Thursday, June 25 allows only one full business day and the filing day in
which to respond. Second, bad math aside, JPMorgan Chase and its counsel should not be
punished because Plaintiffs chose to file their reply brief four days earlier than the Court-ordered
deadline, and their opposition brief 11 days early. See Local Rule 6.1(b) (“answering
memoranda shall be served within fourteen days after service of the moving papers”).1 Third,
Plaintiffs’ shorter time to file their own combined reply and opposition was undoubtedly aided
by the fact that JPMorgan Chase extensively previewed its arguments to Plaintiffs’ counsel in a
letter of June 12, 2020 that requested that Plaintiffs withdraw their Rule 21 motion or dismiss
Plaintiff Garber. Plaintiffs’ unilateral request for a truncated reply deadline is highly improper
under these circumstances.

        For the foregoing reasons, and following the standard course of practice, JPMorgan
Chase requests that the Court deny Plaintiffs’ request and allow JPMorgan Chase seven days to
reply to Plaintiffs’ Opposition, and so set the response deadline as July 2, 2020.



                                                  Respectfully submitted,

                                                  /s/ Eamon P. Joyce

                                                  Eamon P. Joyce




1
  Plaintiffs’ counsel did not confer with JPMorgan Chase about the briefing schedule they
unilaterally requested. Had they done so, JPMorgan Chase’s lead counsel would have apprised
them that he and his family are moving today and over the weekend, making the condensed
schedule they seek particularly inappropriate.
           Case 1:19-cv-10947-KPF Document 54 Filed 06/26/20 Page 3 of 3
The Court is in receipt of numerous filings from the parties, including
briefs regarding Plaintiffs' motion to add Kari Garber as a plaintiff, briefs
regarding Defendant's cross-motion to set a responsive pleading deadline, and
letters from both parties. (Dkt. #38-40, 45, 47-51). The Court now resolves
the parties' various motions as follows:

First, Plaintiffs' motion to add Kari Garber as a party plaintiff and
putative class representative is GRANTED. Defendant does not oppose the
motion and the Court sees no reason to deny it. Second, Defendant's cross-
motion to set the responsive pleading deadline to Kari Garber's allegations
for 30 days following resolution of the pending motion to compel arbitration
is GRANTED. The Court does not believe it would be appropriate to require
Defendant to engage in discovery before it is resolved whether Plaintiffs
Dill and Appleby may remain in this action. Similarly, the Court will not
require Defendant to engage in a Federal Rule of Civil Procedure Rule 26(f)
conference at this time. After the motion to compel arbitration is resolved,
the Court will schedule an initial pretrial conference to discuss next steps
in the action. The parties will meet and confer on a discovery schedule
prior to that conference. Third and finally, the Court DENIES Plaintiffs'
request that Defendant be required to file its reply memorandum regarding its
cross-motion a mere three days after the filing of Plaintiffs' opposition.
Given that the Court has granted Defendant's cross-motion, Plaintiffs'
request is now moot.

To summarize: Kari Garber may be added as a party plaintiff and putative
class representative, but Defendant need not answer, move, or respond
otherwise, to Ms. Garber's claims until 30 days after the Court has resolved
the motion to compel arbitration. The Court will resolve the motion to
compel arbitration in due course. The Clerk of Court is directed to
terminate the motions at docket entries 38 and 47.

Dated:    June 26, 2020                SO ORDERED.
          New York, New York



                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
